COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 IN RE: J.T. VAUGHN ENTERPRISES,                              No. 08-14-00168-CV
 INC. (INCORRECTLY NAMED AS J.T.               §
 VAUGHN CONSTRUCTION, LLC) AND                           AN ORIGINAL PROCEEDING
 CAPFORM, INC.,                                §
                                                                IN MANDAMUS
                             Relators.         §

                                               §

                                               §

                             State.        §
                                         ORDER

      The Court GRANTS the Real Party in Interest’s third motion for extension of time within
                                          '
which to file the response until September 4, 2014. NO FURTHER MOTIONS FOR
                                           '
EXTENSION OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO

RELATORS’ PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Alejandro Acosta III, the Real Party in Interest’s

Attorney, prepare the response and forward the same to this Court on or before September 4, 2014.

       IT IS SO ORDERED this 22nd day of August, 2014.


                                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.